Citation Nr: 1714845	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  04-10 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for post-operative discectomy at L3-L4 and L5-S1 from February 17, 1984 to December 10, 2002.

2.  Entitlement to an evaluation in excess of 40 percent for a post-operative discectomy at L3-L4 and L5-S1 from December 11, 2002.

3.  Entitlement to an evaluation in excess of 10 percent for polyradiculopathy of the right lower extremity (RLE), associated with a post-operative discectomy at L3-L4 and L5-S1 from February 17, 1984 to December 10, 2002.

4.  Entitlement to an evaluation in excess of 40 percent for polyradiculopathy of the RLE, associated with a post-operative discectomy at L3-L4 and L5-S1 from December 11, 2002.

5.  Entitlement to an initial evaluation in excess of 30 percent for a mood disorder, associated with a post-operative discectomy at L3-L4 and L5-S1.


ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to May 1974 followed by Reserve service, which included various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2003, December 2003, and May 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In October 2003, the RO granted service connection for the lumbar spine disability, assigning an initial rating of 10 percent, effective December 11, 2002.  In December 2003, the RO granted polyradiculopathy of the RLE and assigned an initial rating of 40 percent, effective December 11, 2002.  The 2003 rating decision also granted service connection for a mood disorder and assigned an initial rating of 30 percent.

In an April 2006 Board decision, the Board found clear and unmistakable error (CUE) with a prior January 1986 Board decision that denied service connection for a back disability.  As a result, the RO, in a May 2006 rating decision, implemented the Board's April 2006 finding and assigned an effective date of March 17, 1984, for the grant of service connection for a low back disability.  The RO assigned an initial rating of 20 percent from 1984 to 2002.  Within that May 2006 rating decision, the RO also assigned an earlier effective date of March 17, 1984, for polyradiculopathy of the RLE, assigning an initial rating of 10 percent from March 17, 1984, to December 10, 2002. 

The issues were then appealed to the Board again.  In an October 2010 Board decision, the Board granted earlier effective dates of the grant of service connection for both the back disability and the RLE disability to February 17, 1984, the date of the reopened claim for service connection.  With regard to the ratings, the Board denied increased ratings for the low back and RLE from 1984 to 2002, but remanded the remaining staged ratings as to the low back and RLE for additional development.  The Board also remanded the mood disorder claim.

The Veteran appealed the denial of increased ratings for the low back (20 percent) and RLE (10 percent) ratings from February 17, 1984, to December 10, 2002, to the United States Court of Appeals for Veterans Claims (CAVC or "the Court").  In a March 2012 decision, the Court vacated the Board's decision and remanded the issues back for further development.  In May 2013, the Board determined further development was necessary in order to comply with the Court's holding and again remanded this claim.  


FINDINGS OF FACT

1.  For the initial period on appeal from February 17, 1984 to December 10, 2002, the Veteran's lumbar spine disability was characterized by severe limitation of motion of the lumbar spine.  

2.  Throughout the appeal, the Veteran's low back disability was manifested by no more than moderate intervertebral disc disease with recurring attacks.

3.  The Veteran has not suffered from incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

4.  The Veteran's lumbar spine disability has never been characterized by either favorable or unfavorable ankylosis.  

5.  For the period from February 17, 1984, to December 10, 2002, the RLE polyradiculopathy was no more than mild incomplete paralysis of the sciatic nerve.

6.  For the period since December 10, 2002, the RLE polyradiculopathy has been no more disabling than moderately severe incomplete paralysis of the sciatic nerve.

7.  The Veteran's low back disability has been productive of neurologic impairment of the left lower extremity that results in disability analogous to no more than mild incomplete paralysis of the sciatic nerve

8.  There are no other neurological manifestations associated with the Veteran's lumbar spine disability.  

9.  Throughout the appeal, the Veteran's mood disorder has been manifested by occupational and social impairment due to depressed mood, feelings of helplessness and hopelessness, interruptions in sleep, irritability, and tendency towards isolation, however, the preponderance of the evidence shows that the disability is not productive of occupational and social impairment, with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  For the initial period on appeal from February 17, 1984 to December 10, 2002, the criteria are met for an evaluation of 40 percent for the lumbar spine disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a; Diagnostic Codes 5235-5243, 5285, 5286, 5292, 5293, 5295 (2001, 2002).

2.  For the period since December 11, 2002, the criteria are not met for a rating in excess of 40 percent for the lumbar spine disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5242 (2016).

3.  For the initial period on appeal from February 17, 1984 to December 10, 2002, the criteria are not met for a rating in excess of 10 percent for the polyradiculopathy of the RLE.  38 C.F.R. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8520 (2002).

4.  For the period since December 11, 2002, the criteria are not met for a rating in excess of 40 percent for the polyradiculopathy of the RLE.  38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8520 (2016).

5.  The criteria are not met for a rating in excess of 10 percent for the polyradiculopathy of the LLE.  38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8520 (2016).

6.  The criteria are met for a disability rating of 50 percent, but no higher, for mood disorder.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.130, Diagnostic Code (DC) 9435 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claims

The Veteran is seeking higher disability ratings for his lumbar spine, right lower extremity polyradiculopathy, and mood disorder.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that the issue of entitlement to a total rating based upon individual unemployability due to service connected disability is part of an increased rating claim when that issue is raised by the record.  As it appears from the record that the Veteran is working and there is no "cogent evidence of unemployability," the Board finds that this issue has not been raised as part of the claim currently before it.  See Comer v. Peake, 552 F .3d 1362, 1366 (Fed. Cir. 2009); Rice.

	A.  Lumbar Spine Disability

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The Veteran's service-connected lumbar spine disability, here characterized as post-operative discectomy at L3-L4 and L5- S1, has been variously rated during the course of this extensive appeal pursuant to different diagnostic codes.  For example, in the October 2003 RO rating decision, the disability was rated pursuant to Diagnostic Code 5293 (2002).  In a December 2003 rating decision, the RO rated it pursuant to Diagnostic Code 5292 (2002).  Later, in an April 2004 rating decision, the disability was rated pursuant to Diagnostic Code 5243, which is the current Diagnostic Code under which the Veteran is rated (2016). 

Effective September 23, 2002, VA revised the criteria for evaluating spinal disorders under Diagnostic Code 5293, intervertebral disc syndrome.  67 Fed. Reg. 54, 345-54, 349 (2002).  VA again revised the criteria for evaluating spine disorders, effective September 26, 2003.  See 68 Fed. Reg. 51,454-51,458 (2003).  

VA's General Counsel has held that where a law or regulation changes during the pendency of a claim for a higher rating, the Board must first determine whether the revised version is more favorable to the veteran.  In so doing, it may be necessary for the Board to apply both the old and new versions of the regulation.  If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.  The Board must generally apply both the former and the revised versions of the regulation for the period prior and subsequent to the regulatory change, but an effective date based on the revised criteria may be no earlier than the date of the change.  

VA thus must consider the claim for a higher rating pursuant to the former and revised regulations during the latter part of this appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Because the 10 and 20 percent ratings for the right lower extremity and lumbar spine disabilities, respectively, for the period from February 17, 1984, to December 10, 2002, precedes by many years the effective dates of the revised regulations in September 26, 2002, and September 23, 2003, respectively, the Board will consider this portion of the claim under the former regulation only.  Id. at 467; cf. VAOPGCPREC 3-2000 (which contemplates an appellate period that both precedes and succeeds the effective date of the regulatory change).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002) provided that a 20 percent rating was warranted for moderate limitation of motion of the lumbar spine; a maximum rating of 40 percent required severe limitation of motion.  

Former Diagnostic Code 5295 provided that 20 percent evaluation required muscle spasm on extreme forward bending and loss of lateral spine motion; a maximum rating of 40 percent was warranted when the disability was productive of severe disability manifested by listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space or some of the above with abnormal mobility on forced motion.  Id.  

Under former Diagnostic Code 5293, a 20 percent evaluation required moderate intervertebral disc syndrome, with recurring attacks.  A 40 percent evaluation contemplated severe intervertebral disc syndrome, characterized by recurrent attacks with intermittent relief.  Finally, a maximum evaluation of 60 percent evaluation required pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.

Under an amendment to the rating schedule effective on September 23, 2002, the rating formula for evaluating intervertebral disc syndrome was changed.  Under Diagnostic Code 5293, as amended, intervertebral disc syndrome is evaluated either on the total duration of incapacitating episodes over the past twelve months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluation of all other disabilities, whichever method results in the higher evaluation.  The revised criteria provide that a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks per year.  A 40 percent rating requires that the disability be productive of incapacitating episodes having a total duration of at least four but less than six weeks per year.  Finally, a maximum 60 percent rating is available when the condition is manifested by incapacitating episodes having a total duration of at least six weeks, during the past 12 months.  

For purposes of evaluations under revised Diagnostic Code 5293 (now 5243, see below), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Effective September 26, 2003, VA again revised the criteria for rating spinal disorders.  These revisions consist of a new rating formula encompassing such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  These changes are listed under Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now embodying the recently revised provisions of the former Diagnostic Code 5293 (for intervertebral disc syndrome).  

Effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or where there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2).

Although higher ratings are provided under 38 C.F.R. § 4.71a, Diagnostic Codes 5242 (2016), and 38 C.F.R. § 4.71a, 5286 and 5289 (2003) are based on ankylosis of the spine, which has never been shown in this case.  Ankylosis is the immobility and consolidation of a joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

When assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. §§ 4.40 and 4.45, the rating for an orthopedic disorder should reflect functional limitation which is due to pain, as supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like. 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). 

In addition to considering the orthopedic manifestations of a lumbar spine disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  

Here, the Veteran's polyradiculopathy of the right lower extremity, under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation requires moderate incomplete paralysis of the sciatic nerve; a 40 percent evaluation requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; an 80 percent evaluation requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  

The Board notes that in rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

Due to the voluminous evidence associated with this claim and the claim for a higher rating for polyradiculopathy, the Board is beginning the analysis with a factual overview of all relevant evidence pertaining to the lumbar spine and polyradiculopathy of the right lower extremity claims.  

A private history and physical report shows that the Veteran was admitted in August 1988, following his falling about two weeks earlier injuring his back.  He was hospitalized for two days.  Examination showed marked paravertebral muscle spasm along the lumbar spine.  The Veteran's hamstrings were also tight.  No motor or sensory deficit was observed in the lower extremities.  Deep tendon reflexes were 2+ and symmetrical.  Acute low back pain was diagnosed. 

A July 1991 private discharge summary shows that the Veteran at that time underwent a lumbar myelogram, followed by a CAT (computed axial tomography) scan.  The report noted that the Veteran had fallen from a roof rafter in 1987, re-injuring his back and experiencing flare-ups thereafter.  Examination revealed lumbar flexion limited to 30 to 45 degrees.  Absent right knee jerk was reported, along with diminished pinprick sensation.  Relative hypesthesia in the L3 through S1 nerve root distribution in the right leg was also present.  No evidence of instability was discerned.  The discharge diagnosis was chronic low back pain with right leg pain.

An April 2003 EMG showed acute and chronic denervation in the right lower extremity.  There was no evidence of either peroneal neuropathy or peripheral polyneuropathy.  

Objective range of motion findings from an April 2003 treatment record showed flexion to 60 degrees, with pain; extension 10 degrees; right lateral bending to 10 degrees, with pain; and, left lateral bending to 10 degrees.  Further, straight leg raising was positive and the Veteran's gait was noted to be antalgic.  

A September 2003 MRI showed evidence of the prior surgeries from L3 through S1, with some impingement of the L4 nerve root on the right.  

The Veteran was examined by VA in November 2003.  At that time he report lancinating pains starting in his right paraspinal muscles and radiating down his right buttock, occasionally into his quadriceps or down the leg.  Additionally, he noted weakness in his right leg.  He also reported intermittent right foot dropping or tripping, and stated his pain was worse with prolonged sitting, but was able to walk without difficulty.  Upon physical examination, the examiner noted normal tone and bulk in all four extremities.  Further, mild to moderate weakness in essentially all muscle groups for the right lower extremities was found.  The examiner ultimately concluded that the Veteran suffers from polyradiculopathy in the right lower extremity.  At the time of the examination, the Veteran was employed as a security guard. 

An April 2004 private treatment record by Dr. S.V. notes overall range of motion of the lumbar spine is globally decreased.

A February 2005 private treatment record by Dr. S.V. states the Veteran presented with complaints of urinary frequency.  However, a VA treatment record also dated February 2005 reports no evidence of bowel or bladder incontinence.  

An April 2006 MRI revealed degenerative changes at the L3-L4 level with evidence of neural fibrosis of the right nerve root sleeve, without any signs of central or lateral stenosis.  

In October 2006, the Veteran was again scheduled for a VA examination for his back and the right lower extremity polyradiculopathy.  The Veteran reported continuous pain in his back, averaging 6 or 8 out of 10.  He also reported weakness and numbness of the right leg.  The Veteran was still working as a security guard but did state he was having problems with standing for longer than 5 to 10 minutes, and walking more than 100 feet.  Upon physical examination, the examiner noted a somewhat unstable gait, with evidence of weakness in the right lower extremity.  Straight leg raising was positive on the right side, and absent on the left.  Strength measurements of the lower extremities were 5/5, except dorsiflexion of the ankles and feet, which was 4/5.  Deep tendon reflexes were 1+ and equal, bilaterally. 

Physical examination of the lower back revealed palpable tenderness in the mid lumbar area.  Range of motion testing showed flexion to 65 degrees; extension to 20 degrees; and, right and left rotation to 10 degrees, bilaterally.  The examiner also noted that due to the Veteran's instability and moderate-to-severe back pain, repetitive range of motion testing was not available.  The examiner concluded that the Veteran has progressive back pain and progressive right radiculopathy.  Further, the examiner commented that whether the Veteran could continue to work as a security guard remained questionable in view of the fact that his progressive weakness of the right lower extremity and neuropathy would make it most difficult.  

The physical examination of the right lower extremity noted weakness, numbness, paresthesias, dysesthesias, pain, and impaired coordination.  However, there was no indication of atrophy or abnormal muscle tone.  The examiner noted a diagnosis of severe right L5 radiculopathy, without ongoing denervation.

Medical records dated in July 2007 showed that the Veteran had pain and numbness in his left lower extremity and in an August 2008 rating decision the RO granted a 10 percent rating for this condition. 

During a January 2008 VA examination, the Veteran reported chronic back and leg pain measuring, 10 out of 10.  The examiner also noted that the Veteran walks with a limp and uses a cane.  He has a slightly crouched gait.  Physical examination found straight leg raising sign to be positive, bilaterally, but the right more so than the left.  Along the lumbar spine, there was evidence of tenderness along the whole lumbar area at the midline extending down into both buttocks.  Range of motion testing revealed flexion to 45 degrees; extension to 0 degrees; and, right and left rotation and bending to 20 degrees, all with moderate back pain.  As noted in October 2006, repetitive testing was not completed due to pain.  Examination of the lower extremities noted all muscle compartments intact with hypotonic reflexes at the knees and the ankles.  No further clinical findings were provided.  

In March 2009, the Veteran underwent another VA examination.  Regarding neurological impairments, the Veteran stated the sensation in his right lower extremity was severe and felt like "pins and needles," and reported symptoms of weakness, tremors, stiffness, numbness, paresthesias, dysesthesias, and pain.  Motor function impairment included weakness with flexion and extension of the ankle, knee, and hip.  Sensory report of the lower extremity found decreased sensation, pain, light touch, and position sense.  There was no evidence of muscle atrophy; abnormal muscle tone or bulk; tremors; or, indication that the function of any joint was affected by the nerve disorder.  Gait and balance were noted to be normal.  An EMG test was noted to be abnormal, with evidence of multilevel chronic radiculopathy involving L4-L5 and S1 levels.  However, there is no polyneuropathy or myopathy present.  Finally, while no bowel impairments were noted, urinary frequency was found to be present.  

During this examination, the Veteran's lumbar spine was also examined.  He reported constant and severe pain, and also required the use of a cane and brace.  Upon physical examination, the VA examiner noted the Veteran's gait was slow and deliberate.  There was no evidence of ankylosis, but the examiner did find guarding, pain and tenderness.  Range of motion testing revealed flexion to 68 degrees; extension to 18 degrees; left lateral flexion to 23 degrees; right lateral flexion to20 degrees; left lateral rotation to 21 degrees; and, right lateral rotation to 17 degrees.  There was pain on motion noted.  Upon repetitive testing, flexion was found to 54 degrees; extension to 18 degrees; left lateral flexion to 20 degrees; right lateral flexion to 14 degrees; left lateral rotation to 17 degrees; and, right lateral rotation to 12 degrees.  An MRI found degenerative and postsurgical changes at L3-L4, and mild degenerative disc and facet changes at L4-L5.  The Veteran was employed full-time at the time of this examination. 

An August 2010 MRI found stable degenerative changes of the lumbar spine.  

In December 2010, the Veteran again underwent a VA examination to assess the severity of his lumbar spine and right lower extremity disorders.  Regarding the right lower extremity, the Veteran stated he trips for no reason and reported weakness, numbness, tingling, and burning.  It was also noted that he suffered from decreased sensations to pain, light touch, and vibration.  An EMG study was noted to be abnormal with electrodiagnostic evidence for chronic right radiculopathy.  Urinary urgency and frequency were also found to be present.  

Concerning the Veteran's lumbar spine, he reported severe constant and burning pain.  Further, it was found that the Veteran had from four incapacitating episodes in the last 12 months, each having a duration of one day.  Upon physical examination, there was evidence of tenderness on the lumbar spine but there was no evidence of spasms, guarding, pain on motion, or weakness.  Range of motion findings revealed flexion to 50 degrees; extension to 30 degrees; left lateral flexion to 30 degrees; right lateral flexion to 15 degrees; left lateral rotation to 15 degrees; and, right lateral rotation to 30 degrees.  The examiner noted pain on active motion.  Further, there was objective evidence of pain on repetitive motion, but no additional limitations were found.  

Finally, it was noted the Veteran was employed full time as security guard, but that his lumbar spine and right lower extremity disabilities had a significant impact on his employment.  

A June 2013 VA examination noted the Veteran's report of daily pain and spasms, with numbness, tingling, and diminished sensation in the right lower extremity.  Range of motion testing revealed flexion to 45 degrees, with pain at 30 degrees; extension to 15 degrees, with pain at 10 degrees; right lateral flexion to 25 degrees, with pain at 10 degrees; left lateral flexion to 25 degrees, with pain at 15 degrees; and, right and left lateral rotation to 20 degrees, with pain at 15 degrees, bilaterally.  The examiner noted the Veteran reported too much pain and spasms to conduct repetitive testing during this examination.  However, additional limitation of motion and functional loss/ impairment were noted upon repetitive testing in the form of less movement, weakened movement, excess fatigability, pain, difficulty sleeping, and interference with sitting and standing.  Further, guarding and/or muscle spasm was present, but did not result in abnormal gait or spinal contour.  As for the neurological manifestations of the lower back disability, deep tendon reflexes and sensory examinations were decreased in the right lower extremity, and straight leg raising was positive.  The examiner described the Veteran's right lower extremity radiculopathy was severe.  The examiner also noted the Veteran has IVDS with a total duration of less than one week in the past 12 months.  During this examination, the Veteran denied any bowel or bladder impairments.  The examiner did not indicate the use of any assistive devices.  Finally, it was noted the Veteran was employed as a security guard at the time of this examination.  

A December 2013 addendum opinion was also provided.  However, the opinion pertained to the whether the Veteran's radiculopathy was secondary to the service-connected lumbar spine disability and did not include any objective findings so as to assess the severity of either the lumbar spine or right lower extremity disability.  

Finally, the Veteran was most recently examined in January 2014.  The examination pertaining to the neurological impairments showed moderately severe incomplete paralysis of the sciatic nerve, diagnosed as radiculopathy of the right lower extremity.  There was no indication he required the use of assistive devices.  

In this January 2014 VA examination, a psychiatrist also commented on various aspects of the lumbar spine disability.  Specifically, the psychiatrist noted that the Veteran does not have bowel/bladder changes due to spinal pathology.  The neurologic abnormalities that the Veteran has due to spinal pathology are right lower extremity radiculopathy, which is at least as likely as not due to fibrosis following surgeries.  Additionally, as it relates to the Veteran's range of motion of the lumbar spine, the psychiatrist stated range of motion has been decreased since at least 1982, and it continues to be decreased.  As for the severity of this disability during flare-ups, the psychiatrists states the Veteran is moderately to severely disabled by pain during flare-ups.  Further, since the Veteran has been able to hold a job as a security guard despite chronic intractable back pain with frequent flare-ups spanning decades, the examiner stated that it suggests the Veteran is able to maintain some level of functioning despite flares.  Finally, as has been consistently noted during the pendency of this appeal, there is also no evidence of ankylosis.  

As an initial matter, the Board notes treatment records associated with the claims file are consistent with the examination findings in showing the overall severity level of the Veteran's lumbar spine disability with associated neurological manifestations, diagnosed as polyradiculopathy of the right lower extremity, for both periods on appeal.

	Period from February 17, 1984 to December 10, 2002

Here, the earliest range of motion findings for the Veteran's low back disability, conducted in July 1991, show that he had severe range of motion of the low back.  In September 1988 marked lumbar spine with paravertebral spasm was shown.  Also, in July 1991 lumbar flexion was reported to be limited to between 30 and 45 degrees, and absent right knee jerk was reported, together with diminished pinprick sensation.  Lumbar spine hypesthesia was shown to be present.  In September 1998, paravertebral muscle spasm was shown, with complaints of right leg pain.

Applying the former rating criteria, the Board finds that an evaluation of 40 percent under former Diagnostic Code 5292 is warranted as the evidence shows the condition was productive of severe limitation of motion.  This is the highest rating available under Diagnostic Codes 5292 and 5295.  A higher rating is not warranted under Diagnostic Code 5293 as the 60 percent rating requires evidence of pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  

Concerning any additional neurological impairments, the Board notes the Veteran is in receipt of a 10 percent rating for his RLE during this initial period on appeal.  However, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent as there was no clinical diagnosis of RLE polyradiculopathy during the initial period on appeal.  In fact, the Veteran's own statements as noted in several VA treatment records and in statements made in support of his claim, showed that he suffers from pain, numbness and weakness in his right leg, thus warranting the initial 10 percent rating pursuant to Diagnostic Code 8520.  At no point during this initial period did the evidence suggest that the Veteran's RLE was characterized as moderate incomplete paralysis of the sciatic nerve, which would provide for a higher rating of 20 percent.  Further, there is no indication of a left lower extremity disability during this initial period on appeal.  

Finally, the Veteran has specifically denied, and the evidence does not show that he has other neurological symptoms, such as weakness or loss of bowel or bladder control.  

	Period Since December 11, 2002

For the second period on appeal, the Veteran's lumbar spine range of motion found flexion at most limited to 45 degrees, with pain beginning at 30 degrees.  See January 2008 and June 2013 VA examinations.  Further, the June 2013 VA examination also showed less movement, weakened movement, excess fatigability, pain, difficulty sleeping, and interference with sitting and standing.  Guarding and/or muscle spasm was present.  As for the neurological manifestations of the lower back disability, deep tendon reflexes and sensory examinations were decreased in the right lower extremity, and straight leg raising was positive.  The severity of the Veteran's right lower extremity radiculopathy was noted to be moderately severe.  See January 2014 VA Examination.  

Nevertheless, the evidence of record does not support a finding that the Veteran is entitled to the next higher 50 percent rating based on limitation of motion for his service-connected lumbar spine disability.  In this regard, the Board notes that the Veteran's range of motion is indeed limited, as described above.  However, there was no indication of favorable ankylosis as is required for a 50 percent rating.  

Further, it was also noted that the Veteran suffered from incapacitating episodes of bed rest having a total duration of less than one week in the past 12 months.  This finding equates to at best a 20 percent rating, which is lower than the Veteran's currently assigned 40 percent rating.  Thus, an increased rating for the low back disability is not warranted under the Formula for Incapacitating Episodes for the period since December 11, 2002.

Concerning the Veteran's neurological manifestation of polyradiculopathy of the RLE, the January 2014 VA Examination noted the Veteran suffered from moderately severe incomplete paralysis of the sciatic nerve.  However, the higher 60 percent evaluation is not warranted under Diagnostic Code 8520 for the RLE as the evidence does not indicate the Veteran's neurological symptoms are severe in degree.  See 38 C.F.R. § 4.124a.  

The evidence also shows that the Veteran had some left lower extremity pain and numbness but it was no more than disability analogous to mild incomplete paralysis of the sciatic nerve.

There is no evidence of any other neurological impairment associated with the lumbar spine disability for the period since December 11, 2002.  

For the each period on appeal, the Board has also considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 (2016) and 4.45 (2016).  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran has consistently complained of low back pain and other associated symptoms, which were noted during his VA examinations.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath, 1 Vet. App. at 592 (1991).  Pursuant to 38 C.F.R. § 4.59 (2015), painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

For the period of February 17, 1984, to December 10, 2002, considering the Veteran's complaints of pain and available range of motion findings, his flexion was noted to be between 30 to 45 degrees.  Affording the Veteran the benefit of the doubt, the Board has increased his rating to 40 percent for this initial period based on severe limitation of motion. 

For the period since December 11, 2002, the Veteran's flexion was noted to be 45 degrees, with pain beginning at 30 degrees.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  

Here, for the period since December 11, 2002, the several VA compensation examinations did reveal additional functional impairment, including additional limitation of motion, on account of his pain, etc., but this is already contemplated by the range of motion measurements set forth in the report.  Thus, a higher rating is not warranted based on limitation of motion even with consideration of painful motion and other factors.

Based on the findings noted above, the Board finds that the Veteran's disability picture more closely approximates the higher 40 percent, rating under Diagnostic Code 5292, for the initial period on appeal.  Further, the evidence does not support a rating in excess of 40 percent since December 11, 2002.  

As noted above, the Board is required to consider the effect of pain and weakness when rating a service-connected musculoskeletal disability.  38 C.F.R. §§ 4.40, 4.45.  The Veteran's complaints of discomfort and pain have been considered and have been taken into account for the entire appeal period and it has been determined that the 40 percent rating under Diagnostic Code 5292 prior to December 10, 2002, and the rating of 40 percent under Diagnostic Code  is most advantageous.  The Board has considered the Veteran's claim for an increased rating for his lumbar spine disability under all appropriate codes. 

The Board has also considered whether evaluation of the Veteran's disability under any other former or revised diagnostic code could result in an evaluation higher than 40 percent.  Pursuant to the former criteria under 5292, 40 percent is the highest rating based on limitation of motion.  Further, as there is no evidence of pronounced intervertebral disc syndrome, with persistent symptoms or ankylosis of the whole spine at any point during this appeal, there is no basis for a higher evaluation.  

      B.  Mood Disorder

The Veteran's mood disorder is currently evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9435.  When rating psychiatric disorders, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

Nevertheless, under the General Rating Formula, a 30 percent disability rating is appropriate when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

The criteria for a 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The criteria for a 70 percent rating are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

The Veteran was initially examined by VA in November 2003 in connection with his claim for service connection.  At that time, the Veteran reported experiencing depressed mood, feelings of helplessness and hopelessness, interruptions in sleep, irritability, and tendency towards isolation.  However, he denied any suicidal or homicidal ideations.  The Veteran also denied having panic attacks.  The Veteran reported that he was currently employed.  

The Veteran was reexamined in October 2006.  He reported the same symptoms as noted in November 2003, and also stated he was taking medication for depression.  The findings of the mental examination revealed that the Veteran's affect was normal and mood was appropriate, friendly and relaxed.  The Veteran was oriented to time, person and place, with unremarkable thought process and content.  He denied suicidal and homicidal ideations, delusions, panic attacks, hallucinations, and obsessive or ritualistic behaviors.  The examiner concluded as a result of the Veteran's mood disorder there was occasional decrease in work efficiency but with generally satisfactory functioning.  A GAF score of 60 was assigned.  

Following the Board's remand in October 2010, the Veteran was again scheduled for a VA examination in December 2010 to ascertain the severity of his mood disorder.  The symptoms reported by the Veteran and the findings of the mental status examination were largely repetitive of the October 2006 VA examination.  The examiner provided a diagnosis of adjustment disorder with depressed mood, and assigned a GAF score of 62.  The examiner further stated the Veteran's mood is episodically depressed secondary to chronic pain.  

A March 2012 VA opinion was requested to clarify from which psychiatric disorder the Veteran is currently suffering- adjustment disorder or mood disorder.  The examiner clarified that the correct diagnosis is mood disorder, as identify by the November 2003 examiner.  There were no objective mental health findings aside from this clarifying diagnostic statement.  

Finally, the Veteran was most recently examined by VA in June 2013, to determine the current severity of his mood disorder.  The Veteran reported that his relationships with his wife, daughter, and grandchildren were good.  He stated he has friends and was currently employed.  The Veteran stated he had not taken antidepressants in years and reported only chronic sleep impairment.  The examiner noted the Veteran had not received mental health treatment since his last examination in December 2010.  The mental status examination was primarily duplicative of the previous findings.  Following this examination, the examiner concluded there was no evidence of depressed mood; loss of interest; changes in appetite; difficulty concentrating; psychomotor retardation or agitation; feelings of worthlessness; inappropriate guilt; or, suicidal ideation  The Veteran did report irritability, bitterness, dissatisfaction, unhappiness related to his back pain, trouble sleeping, and resulting fatigue.  A GAF score was not assigned. 

The claims file also contains the VA and private mental health treatment records dating through 2016.  The treatment records are reflective of the symptoms already discussed concerning the severity of the Veteran's mood disorder in his multiple VA examinations, such as depressed mood, feelings of helplessness and hopelessness, interruptions in sleep, irritability, and tendency towards isolation.  These records do not contain any indication that the Veteran suffers from suicidal or homicidal ideations, panic attacks, delusions, or hallucinations of any kind. 

Following a review of the lay and medical evidence, the Board concludes that the Veteran's mood disorder most closely approximates the criteria for a 50 percent evaluation throughout the appeal.  In reaching this determination, the Board finds his mood disorder has been manifested by occupational and social impairment due to depressed mood, feelings of helplessness and hopelessness, interruptions in sleep, irritability, and tendency towards isolation.  These symptoms have been consistently reported by the Veteran throughout the pendency of his appeal.  In reaching this decision, the Board has also considered the Veteran's GAF scores.  The Board notes the Veteran's lowest GAF score was 60, which is indicative of moderate symptoms.  

The Board notes that the symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.  When determining the appropriate disability evaluation to assign, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  

The Board further finds that the preponderance of the evidence is against an evaluation in excess of 50 percent.  The evidence does not show that the Veteran has occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  In fact, he has repeatedly denied the majority of the symptoms above required for the higher 70 or 100 percent ratings.  


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 40 percent rating for the lumbar spine disability is granted for the period of February 17, 1984, to December 10, 2002.

A rating in excess of 40 percent since December 11, 2002, is denied.

A rating in excess of 10 percent for RLE polyradiculopathy for the period of February 17, 1984, to December 10, 2002, is denied.

A rating in excess of 40 percent for RLE polyradiculopathy since December 11, 2002, is denied. 

Subject to the law and regulations governing payment of monetary benefits, an initial rating of 50 percent rating for mood disorder is granted.





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


